     Case: 4:21-cv-00521-SPM Doc. #: 1 Filed: 05/04/21 Page: 1 of 4 PageID #: 359




 1

 2
                              IN THE UNITED STATES DISTRICT COURT
 3                           FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION
 4

 5   Senderra Rx Partners, LLC d/b/a                  ) No.___________________
                                                           4:21-cv-00521
     Senderra Specialty Pharmacy,                     )
 6
                                                      )
                                                      )
                    Petitioner,                       )
 7
                                                      ) MOTION TO FILE PETITION UNDER
            v.                                        ) SEAL
 8
                                                      )
                                                      )
 9   EXPRESS SCRIPTS, INC.,                           )
                                                      )
10                                                    )
                    Respondent.
                                                      )
11                                                    )
12

13          Petitioner Senderra Rx Partners, LLC d/b/a Senderra Specialty Pharmacy (“Petitioner”) hereby
14   files this motion for leave to file a petition for Confirmation of Arbitration Award under seal.
15
        1. This matter arises from an arbitration between Petitioner and Express Scripts, Inc. (“ESI” or
16
            “Respondent”).
17
        2. The parties to the arbitration have executed an agreement (“Arbitration Agreement”) through
18

19          which the parties must keep any arbitration between them confidential. Exhibit A.

20      3. The subject matter of the information involved in the underlying arbitration also involves
21
            proprietary, financial and trade secret information (hereinafter “Confidential Material”), which
22
            the parties desire to take all efforts to assure that this information remains fully protected.
23
        4. The subject matter of the Petition that Petitioner intends to file involves the Confidential
24

25          Material.

26
                                                      - 1 -
27

28
     Case: 4:21-cv-00521-SPM Doc. #: 1 Filed: 05/04/21 Page: 2 of 4 PageID #: 360




 1       5. Petitioner has demonstrated that the information it desires to protect by seeking to seal the

 2           pending Petition is the type of information that merits protection from the public eye and
 3
             warrants filing the Petition. See Baxter Infl, Inc. v. Abbott Labs., 297 F.3d 544, 546 (7th Cir.
 4
             2002).
 5
         6. In order to abide by the Agreement, Petitioner hereby asks this court to enter an order granting
 6

 7           leave to file its Petition under seal.

 8   WHEREFORE, Petitioner respectfully requests that this Court enter an Order Allowing Petitioner to
 9
     file a Petition under seal.
10
                                                                         DATED this 4th day of May, 2021.
11
                                                                         /s/A.J. Barbarito
12
                                                                         A.J. Barbarito, Esq.
13                                                                       207652018(NJ)
                                                                         84 Bloomfield Avenue
14                                                                       Pine Brook, NJ 07058
                                                                         (973) 618-1660
15
                                                                         abarbarito@frierlevitt.com
16
                                                                         Attorney for Petitioner
17

18

19

20

21

22

23

24

25

26
                                                      - 2 -
27

28
Case: 4:21-cv-00521-SPM Doc. #: 1 Filed: 05/04/21 Page: 3 of 4 PageID #: 361




              Exhibit A
Case: 4:21-cv-00521-SPM Doc. #: 1 Filed: 05/04/21 Page: 4 of 4 PageID #: 362
